Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 1 of 8

EXHIBIT A

 
Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 2 of 8
Contract ID# 001

Sales Partner:

RAM

 

ERCHANT NT
Agreement dated___ August 10, 2020 between Ram Capital Funding LLC (“RCF”) and the Merchant listed below (“MERCHANT”)
(Month) (Day) (Year)
MERCHANT INFORMATION
Merchant’s Legal Name:
D/B/A: State of Incorporation / Organization: Federal Tax ID

 

Type of Entity (circle one) Corporation Limited Liability Company —__ Limited Partnership _ Limited Liability Partnership Sole Proprietorship

 

 

 

Physical Address: City: State: Zip:
Contact Name: Contact Number: Email:
Mailing Address: City: State: Zip:

 

PURCHASE AND SALE OF FUTURE RECEIVABLES

Merchant (“Merchant” or “Seller’”) hereby sells, assigns and transfers to RCF (“RCF” or “Buyer”) (making RCF the absolute owner) in consideration of the funds provided (“Purchase
Price”) specified below, all of Merchant’s future accounts, contract rights and other entitlements arising from or relating to the payment of monies from Merchant’s customers’ and/or other third
party payors (the “Receipts” defined as all payments made by cash, check, electronic transfer or other form of monetary payment in the ordinary course of the Merchant’s business), for the
payments due to Merchant as a result of Merchant’s sale of goods or services (the “Transactions”) until the amount specified below (the “Purchased Amount”) has been delivered by or on behalf
of Merchant to RCF.

The Purchased Amount shall be paid to RCF by Merchant’s irrevocably directing and authorizing that there be only one depositing bank account, which account must be acceptable to, and pre-
approved by, RCF (the “Account”) into which Merchant and Merchant's customers shall remit the percentage specified below (the “Specified Percentage”) of the Merchant’s settlement
amounts due from each Transaction, until such time as RCF receives payment in full of the Purchased Amount. Merchant hereby authorizes RCF to ACH Debit the specified remittances
from the merchant’s Account on a daily basis and will provide RCF with all required access codes, and monthly bank statements. Merchant understands that it is responsible for ensuring that
the specified percentage to be debited by RCF remains in the Account and will be held responsible for any fees incurred by RCF resulting from a rejected ACH attempt or an event of
default. (See Appendix A) RCF is not responsible for any overdrafts or rejected transactions that may result from RCF’s ACH debiting the specified amounts under the terms of this
agreement. RCF will debit the specific daily amount each business day and upon receipt of the Merchant's monthly bank statements on or about the eighteenth day of each month reconcile the
Merchant's Account by either crediting or debiting the difference from or back to the Merchant's Account so that the amount debited per month equals the specified percentage. RCF may,
upon Merchant’s request, adjust the amount of any payment due under this Agreement at RCF’s sole discretion and as it deems appropriate. Notwithstanding anything to the contrary in this
Agreement or any other agreement between RCF and Merchant, upon the violation of any provision contained in Section 1.1] of the MERCHANT AGREEMENT TERMS AND
CONDITIONS or the occurrence of an Event of Default under Section 3 of the MERCHANT AGREEMENT TERMS AND CONDITIONS, the Specified Percentage shall equal 100%. A list of
all fees applicable under this Agreement is contained in Appendix A.

Total Purchase Price: Specified Percentage: 10% Specific DAILY amount:$ Total Purchased Amount:$

THE MERCHANT AGREEMENT TERMS AND CONDITIONS SET FORTH ON PAGE 2, THE “SECURITY AGREEMENT AND GUARANTY” AND THE
“ADMINISTRATIVE FORM HEREOF, ARE ALL HEREBY INCORPORATED IN AND MADE A PART OF THIS MERCHANT AGREEMENT.

 

 

 

 

 

 

 

FOR THE MERCHANT (#1) Ny

By. Sign Here
(Print Name and Title) (Signature)

FOR THE MERCHANT (#2)

By : : Sign Here
(Print Name and Title) (Signature)

OWNER#1 Ny

By, Sign Here
(Print Name) (Signature)

OWNER #2

By _ Sign Here
(Print Name) (Signature)

 

RAM CAPITAL FUNDING, LLC

 

By Sales Associate Name:
(Company Officer) (Signature)

 

Ram Capital Funding, LLC |PO Box 749 | New York [NY 10038

RCF ACH
Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 3 of 8

MERCHANT AGREEMENT TERMS AND CONDITIONS

I. TERMS OF ENROLLMENT IN PROGRAM

LJ Merchant Deposit Agreement. = Merchant shall execute an agreement (the “Merchant
Deposit Agreement”) acceptable te RCF with a Bank acceptable to RCF to obtain electronic
fund transfer services for the Merchant's account al the Bank approved by RCF (the
“Account") Merchant shall provide RCF and/or its authorized agent(s) with all of the
information, authorizations and passwords necessary for verifying Merchant's receivables,
reveipts, deposits and withdrawals into and from the Account. Merchant hereby authorizes
RCF and/or its agent{s) to deduct from the Account the amounts owed to RCF for the
receipts as specified herein and to pay such amounts to RCF. Merchant also hereby authorizes
RCF to withdraw from the Account the specilied percentages and/or sums by RCF debiting
the account. These authorizations apply not only 10 the approved Account but also to any
subsequent or alternate account used by the Merchant for these deposits, whether pre-approved
by RCF or not. This additional authorization is not a waiver of RCF's entitlement to declare
this Agreement breached by Merchant as a result of its usage of an account which RCF did not
first pre-approve in writing prior to Merchant's usage thereof. The
authorizations shall be irrevocable without the written consent of RCF.

1.2 Term of Agreement, This Agreement shall remain in full force and effect until the entire
“Purchased Amount” is received by RCF as per the terms of this Agreement, however, at any
point during the tezm of this Agreement, Merchant may terminate this Agreement upon ninety
days’ prior written notice (effective upon actual receipt) 1o RCF. The termination of this
Agreement shall not affect Merchant's continuing obligation and responsibility to filly satisfy all
outstanding obligations that are due to RCF simultancous with the Notice of termination.

1.3 Future Purchases. RCF reserves the right to rescind the offer to make any purchase
payments hereunder, in its sole and abselute discretion.

1.4 Financial Condition Meschant and Guarantor(s) (as hereimafer defined and limited)
authorize RCF and its agents to investigate their financial responsibilty and history, and will
provide to RCF any authorizations, bank or financial statements, tax returns, ete., as RCF
deems necessary int its sole and absolute discretion prior to or at any time afier execution of this
Agreement, A photocopy of this authorization will be deemed as acceptable as an authorization
for release of financial and credit information. RCF is authorized to update such information
and financial and credit profiles from time to time as it deems appropriate.

1,5__Transactional History. Merchant authorizes all of their banks and brokers ta provide
RCF with Merchant's banking, brokerage and/or processing hislory to determine qualification
oy continuation in this program.

Indemnification. Merchant and Carantor(s) jomily and severally indemnity and hold
harmless Processor, its officers, directors and shareholders against all losses, damages, claims,
Habilities and expenses (including reasonable attorney's fees) incurred by Processor resulting
from (a) claims asserted by RCF for monies owed to RCF from Merchant and (b)} actions
taken by Processor in reliance upon any fraudulent. misleading or deceptive information or
instructions provided by RCF.

L.7_No Liability, In no event will RCF be liable for any claims asserted by Merchant or
Guarantors under any legal theory for lost profits. lost revenues, lost business opportunities,
exemplary, punitive, special, incidental, indirect or consequential damages, each of which is
waived by both Merchant and Guarantor(s). In the event these claims are nonetheless raised,
Merchant and Guarantors will be jointly Hable for all of RCF’s legal fees and expenses
resulting therefrom.

18 Reliance on Terms. Section 1.1, 1.7, 1.8 and 2.5 of this Agreement are agreed to for the
benefit of Merchant. RCF and Processor. and notwithstanding the fact that Processor is not a
party of this Agreement, Processor may rely upon their terms and raise them as a defense in any
action.

1.9 Sale of Receipts. Merchant and RCF agree that the Purchase Price under this Agreement
is in exchange for the Purchased Amount, and that such Purchase Prive is not intended to be, nor
shall it be construed as a loan from RCF to Merchamt. Merchant agrees that the Purchase Price
is in exchange for the Receipts pursuant to this Agreement, and that it equals the fair market
value of such Receipts. RCF has purchased and shall own all the Recejpis described in this
Agreement up to the full Purchased Amount as the Receipts are created. Payments made to
RCF in respect to the full amount of the Receipts shall be conditioned upon Merchant's sale of
products and services, and the payment therefore by Merchant's customers in the manner
provided in Section ].1. In no event shall the aggregate of all amounts or any portion thereof be
deemed as interest hereunder, and in the event it is found to be interest despite the parties hereto
specifically sepresenting that it is NOT interest, it shall be found that no sum charged or
collected hereunder shall exceed the highest rate permissible at Jaw. In the event that a court
nonetheless determimes that RCF has charged or received interest hereunder in excess of the
highest applicable rate. the rate in effect hereunder shall automatically be reduced to the
maximum rate permitted by applicable law and RCF shall promptly refund to Merchant any
inter received by RCF in excess of the maximum lawful rate. it being intended that
Merchant not pay or contract to pay, and that RCF not receive or contvact to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be paid by Merchant
under applicable law. As a result thereof, Merchant knowingly and willingly waives the defense
of Usury in any action or proceeding

1.10 Power of Attorney, Merchant itrevocably appoints RCF as its agent and attomey-in-
fact with full authority to take any action or execute any instrument or document to settle all
obligations due to RCF from Processor, or in the case of 2 violation by Merchant of Section
1.12 or the occurrence of an Event of Default under Section 4 hereof, fom Merchant, under this
Agreement. including without limitation (3) to obtain and adjust insurance; (ii) to collect monies
duc orto become duc under or in respect of any of the Collateral; (ii) to receive, endorse and
collect any checks, notes, drafts, instruments, documents or chattel paper in connection with
clause (i) or clause (ii) above, Gv} to sign Merchant's name on any invoice, bill of lading, or
assignment directing customers or account debtors 10 muke payment directly lo RCF, and
(¥) to file any claims or take any action or institute any proceeding which RCP may deem
necessary for the collection of any of the unpaid Purchased Amount from the Collateral, or
otherwise to enforce its rights with respect to payment of the Purchased Amount. In connection
therewith, all costs, expenses and fees, including legal iees, shall be payable by and from
Merchant, and RCF is authorized to use Merchant's funds to pav for same.

1.11 Protections against Default’ The following Protections 1 through 7 may be invoked by
RCF immediately and without notice to Merchant in the event: (2) Merchant takes any action
to discourage the use of electronic check processing that are settled through Processor, or
pennits any event to occur that could have an adverse effect on the use. acceptance, or
authorization of checks or other payments or deposits for the purchase of Merchant's services
and products meluding but not limited to direct deposit. of any checks into a bank account
without scanning into theRCF electronic check processor, (b) Merchant changes its
arangements with Processor in any way that is adverse or unacceptable to RCF; (c) Merchant
changes the electronic check processor through which the Receipts are settled from Processor to
another electronic check processor, or permits any event to occur that could cause diversion of
any of Merchant's check or deposit transactions to another processor, (d) Merchant interrupts
the operation of this business (other than adverse weather. natural disasters or acts of Gad)
, Thoves, sells, disposes, or otherwise conveys ils business and/or assets without @) the
express prior writlen consent of RCF, and ( if) the written agreement of any parchaser or
transferee to the assumption of all of Merchant's obligations under this Agreement pursuant to
documentation satisfactory to RCF, or (¢) Merchant takes any action, fails to take any action,
or offers any incentive—economic or otherwise—the resuli of which will be to induce any
customer or customers to pay for Merchant’s services with any means other than payments,
checks or deposits that are settled through Processor. These protections are in addition to any
other remedies available to RCF at law. in equity or otherwise pursuant to this Agreement.
Prefection 1. The full uncollected Purchase Amount plus all fees (neluding legal fees) duc
under this Agreement and the attached Security Agreement become due and payable in full
immediately,

Protection 2. RCF may enforce the provisions of the Persona! Guaranty of Performance
against the Guarantor(s).

Protection 3. Merchant hereby authorizes RCF to execute in the name of the Merchant a
Confession of Judgment in favor of RCF in the amount of Purchase Amount slated in the
Agreement. Upon breach of any provision in this paregraph 1.11, RCF may enter that
Confession of Judgment as a Judgment with the Clerk of any Court and exceute thereon
Protection 4. RCF may enforce its security interest in the Collateral identified in Article ITI
hereof,

Protection §. The entire Purchase Amount and all fees (including legal fees) shall become
immediately refundable and payable to RCF from Merchant

Protection 6 RCF mav proceed to protect and enforce its rights and remedies by lawsuit, In
any such lawsuit, under which RCF shall recover Judgment against Merchant, Merchant shall
be Hable for all of RCF’s cosis of the lawsuit, mcluding but not limited to all reasonable
attorneys’ fees and court costs

   

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

 

 

    

Protection 7, This Agreement shall be deemed Merchants Assignment of Merchant’s Lease or terminate its business, (f) Merchant shall transfer or sell al! or substantially all of its assets: (g)
of Merchant's business premises to RCF. Upon breach of any provision in this Agreement, Merchant shall make or send notice of any intended bulk sale or transfer by Merchant, (h)
RCF may exercise ifs nghts under this Assignment of Lease without prior Notice to Merchant shall use multiple depository accounts without the prior written consent of RCF
Merchant, Protection 8. RCF may debit Merchant's depository accounts wherever situated _G) Merchant shall change its depositing account without the prior written consent of RCE; ())
by means of ACH debit or faesimile signature on a computer-generated check drawn on Merchant shall perform any act that reduces the value of any Collateral granted under this
Merchant's bank account or otherwise for all sums due to RCF’ Agreement; or (k} Merchant shall default under any of the terms, covenants and conditions of
1.12 Protection of Information Merchant and cach person signing this Agreement on any other agreement with RCF.

behalf of Merchant and/or as Owner or Guarantor, in respect of himself or herself 3.2 Personal Guaranty. In the event of a Default under Sections 2.3, 2.5, 2.6, 2.9, 2.10, 2.11,
personally, authorizes RCF to disclose formation concerning Merchant’s and each 2.12, 2.13, and 2.14 hereof, should RCF determine that the Purchased Amount cannot be
Owner's and each Guarantor’s credit standing (including credit bureau reports thalRCF — obtained from the Meschant’s business, RCF will enforce ils rights against the Guarantors of
obtains) and business conduct only to agents, affiliates, subsidiaries, and credit reporting this transaction Said Guarantors will be jointly and severally liable to RCF for all of RCF's
bureaus. Merchant and each Owner and each Guarantor hereby and cach waives to the losses and damages, in additional to all costs and expenses and legal fees associated with such
maximum extent permitted by law anv claim for damages against RCF or any of its enforcement

affiliates relating to any (investigation undertaken by or on behalf of RCF as permitted by 3,3 Remedies. In case any Event of Default ocewrs and is not waived pursuant to Section 4.4.1
this t or (ii) disclosure of ink asp J by this Agreement hereof, RCF may proceed to protect and enforce its rights or remedies by suit in equity or by
1.13. Confidentiality. Merchant understands and agrees that the terms and conditions of the action at law, or both, whether for the specific performance of any covenant, agreement or other
products and services offered by RCF, including this Agreement and any other RCF provision contained herein, or to enforce the discharge of Merchant's obligations hereunder
documentations (collectively, “Confidential Information”) are proprietary and confidential Gincluding the Guaranty) or any other legal or equitable right or remedy. All rights, powers and
information of RCF. Accordingly unless disclosure is required by law or court order. remedies of RCF in connection with this Agreement may be exercised al any time by RCF
Merchant shall not disclose Confidential Information of RCF to any person other than an after the ocowrrence of an Event of Default, are cumulative and not exclusive, and shall be in
attorney, accountant, financial advisor or employee of Merchant who needs to know such addition to any other rights, powers or remedies provided by law or equity.

information for the purpose of advising Merchant (“Advisor”), provided such Advisor uses 3.4 Costs. Merchant shall pay to RCF all reasonable costs associated with (a) a breach by
such information solely for the purpose of advising Merchant and first agrees in writing to Merchant of the Covenants in this Agreement and the enforcement thereof, and(b) the
be bound by the terms of this section. A breach hereof entitles RCF to not only damages — enforcement of RCF‘s remedies set forth in Section 4.2 above, including but not limited to
and Jegal fees but also to both @ Temporary Restraining Order and a Preliminary Injunction court costs and attomeys’ fees

without Bond or Security, 38 Required Notifications Merchant is required to give RCF written notice within 24
1.14 Publicity. Merchant and each of Merchant’s Owners and all Guarantors hereto al] hours of any filing under Tile 11 of the United States Code. Merchant is required to give RCF
hereby authorizes RCF to use its, his or her name in listings of clients and in advertising and seven davs’ written notice prior to the closing of any sale of all or substantially all of the
marketing materials Merchant's assets or stock.

1,15 D/B/A’s, Merchant hereby acknowledges and agrees that RCF may be using “domg JV, MISCELLANEOUS

business as” or “d/b/a” names in connection with various matters relating to the Wansaction 4.4 Modifications; Agreements No modification, amendment, waiver or consent of any
between RO F and Merchant, including the filing of UCC~] financing statements and other provision of ttus Agreement shal! be effective unless the same shall be in writing and signed by
notices or filings. oy

IL REPRESENTATIONS, WARRANTIES AND COVENANTS

Merchant represents warrants and covenants that, as of this date and during the term of this
Agreement; and until RCI is fully paid.

2.] Financial Condition and Financial Information. Merchant's and Guarantors’ bank and
financial] Statements, copies of which have been furnished to RCF, and future statements
which will be furnished hereafter at the discretion of RCF, fairly represent the financial
condition of Merchant at such dates, and since those dates there has been no material adverse
changes. financial or otherwise, in such condition, operation or ownership of Merchant.
Merchant and Guarantors have a continuing, affirmative obligation to advise RCF of any
material adverse change in their financial condition, operation or ownership. RCF may
request statements at any time during the performance of this Agreement and the Merchant
and Guarantors shall provide them toRCF within 5 business days | Merchant’s or
Guarantors’ failure to do so is a material breach of this Agreement.

2:2 Governmental Approvals. Merchant is in comphance and shall comply with all laws
and has valid permits, authorizations and licenses to own, operate and lease its properties and
to conduct the business in which it is presently engaged and/or will engage in hereafter

2.3 Authorization. | Merchant. and the person(s) signing this Agreement on behalf of
Merchant, have full power and authority to incur and perform the obligations under this
Agreement, all of which have been duly authorized.

Z.4 Insurance. Merchant will maintain business-interruption insurance naming RCF as loss
pavee and additional insured in amounis and against risks as are satisfactory to RCF and
shall provide RCF proof of such insurance upon request

2.5 Electronic Check Processing Agreement Merchant will not change ils processor,
add terminals, change its financial institution or bank aecount(s)or take any other action
that could have any adverse effect upon Merchant's obligations under this Agreement,
without RCF’s prior written consent. Any such changes shall be a material breach of this
Agreement

2.6 Change of Name or Location. Merchant will not conduct Merchant's businesses under
any name other than as disclosed to the Processor and RCF, nor shall Merchant change any
of its places of business without prior writen consent by RCF

2.7 Daily Batch Out. Merchant will batch out receipts with the Processor on a daily basis.

2.8 Estuppel Certificate. Merchant will at every and all times. and tyom time to time, upon.
at least one (1) day's prior notice fron) RCF to Merchant, execute, owledge and
deliver to RCF and/or to any other person, firm or corporation specified by RCF. a
statement certifying that this Agreement is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as modified and statmg
the modifications) and stating the dates which the Purchased Amount or any portion
thereof has been repaid

2.9.No Bankrupfey. As of the date of this Agreement, Merchant is not insolvent and does
not contemplate and has not filed any petition for bankruptcy protection under Title 1] of the
United States Code and there has been no involuntary petition brought or pending against
Merchant. Merchant further warrants that jt does not anticipate filing any such
bankruptcy petition and it does not anticipate that an involuntary petition will be filed
against it. In the event that the Merchant files for bankrupicy protection or is placed under an
involuntary filing Protections 2 and 3 are immediately invoked.

2.16 Working Capital Funding. Merchant shall not enter into any arrangement, agreement
or commitment thal relates to or involves the Receipts, whether in the form of a purchase of a
Joan against. collateral against or the sale or purchase of credits against, Receipts or future
check sales with any party other than RCF.

2.11 Unencambered Receipts. | Merchant has good, complete. unencumbered and
marketable title to all Receipts, itee and clear of any and all liabilities. liens, claims. changes, OTHER
sestrictions, conditions, options, righls, mortgages, security interests, equities, pledges and REP! SNFATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS een
encumbrances of any kind or nature whatsoever or any other rights or interests that may be LA’ AGAINST PUBLIC POLICY. TO T ERM
inconsistent with the transactions contemplated with, or adverse to the interests of RCF. BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR REPRE NIATIVE
2.12 Business Purpose. Merchant is a valid business in good standing under the laws of the ACTION AGAINST THE OTHER. THE PARTIES HEREBY AGRI
Jurisdictions in which if is organized and/or operates, and Merchant is entering into ts PREVAILING PARTY SHALL NOT BE ENTITLED TO RE
Agreement for business purposes and not as a consumer for personal. family or household OR COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE

 

    

 

 

 

 

 

 

 

 

4,2 Assignment. RCF may assign, transfer or sell its rights to receive the Purchased Amount or
delegate its duties hereunder, either in whole ot in part
4.3 Notices. All notices, requests, consents, demands and other communications hereunder shall
be delivered by certified mail, return receipt requested, to the respective parties to this Agreement
at the addresses set forth in this Agreement, Notices to RCF shall become effective only upon
receipt by RCP. Notices to Merehant shall become effective three days after mailing
4.4 Waiver Re No failure on the part of RCF to exercise, and ne delay in exercising.
any right under this Agreement shall operate as ¢ waiver thereof. nor shall any single or partial
exercise of any right under this Agreement preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided hereunder are cumulative and not exchisive
of any remedies provided by law or equity.
4.5 Binding Effect; Gaverning Law, Venue and Jurisdiction This Agreement shall be
binding upon and inure to the benefit of Merchant, RCF and their respective successors
and assigns, except thet Merchant shall not have the right to assign its rights hereunder or any
anterest herein without the prior written consent of RCF which consent may be withheld in
RCF’s sole discretion. RCF reserves the rights to assign this Agreement with or without
prior written notice to Merchant, This Agreement shall be governed by and construed in
accordance with the laws of the state of New York, without regards to any applicable principals
of conflicts of law. Any suit, action or proceeding arising hereunder, or the interpretation,
performance or breach hereof, shall, if RCF so elects, be instituted in any court sifting in
New York, (he “Acceptable Forums”). Merchant agrees that the Acceptable Forums are
convenient fo if, and submits to the jurisdiction of the Acceptable Forums and waives any and all
objections to jurisdiction or venue, Should such proceeding be initiated in any other forum.
Merchant waives any right to oppose any motion or application made by RCF to transfer such
proceeding to an Acceptable Forum.
4.6 Survival of Representation. ete. All representations, warranties and covenants herein
shall survive the execution and delivery of this Agreement and shall continue in full force until all
obligations under this Agreement shall have been satisfied in full and this Agreement shal] have
terminated.
4.7 Interpretation All Parties hereto have reviewed this Agreement with atlommey of their own
choosing and have relied only on their own atlomevs’ guidance and advice. No construction
determinations shall be made against either Party hereto as drafler
4.8 Severability. In case any of the provision in this Agreement is found to be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of any other provision
contained herein shall sot in any way be affected or impaired
4.9 Entire Agreement, Any provision hereof prohibited by Jaw shall be ineffective only to the
extent of such prohibition without invalidating the remaining provisions hereof. This Agreement
and the Security Agreement and Guaranty hereto embody the entire agreement between Merchant
and RCF and supersede all prior agreements and understandings relating to the subject matter
hereof.
4.10 JURY TRIAL WAIVER.
THE PA) ES HERE WAIVE TRIAL BY TURY IN ANY COURT IN ANY SUIT.
ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTIONS OR THE ENFORCEMENT HEREOF.
E [TO ACKNOWLEDGE THAT EACH MAKES THIS WAIVER

 

 

  

 

      

 

 

 

 

 

 

  

  
 
 
 
  

 

 

 

ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS
WAIVER WITH THEIR ATTORNEYS
411 CLASS ACTION WAIVER.

TO WAIVE ANY RIGHT TO ASSERT ANY CLAIMS AGAINST THE
PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS

 
  

 
  
  

   

 

 

   
 

 

 

purposes. ACTION (NOT WITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT),
2.13 Defaults under Other Contracts. Merchant's execution of, and/or performance under AND ¢ 2) THE PARTY WHO INITIATES OR PARTICIPA AS A MEMBER OF THE
this Agreement, will not cause or create an event of default by Merchant under any contract CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE PARTICIPATE IN ANY

 

with another person or entity. RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION,
Facsimile signatures hereon. shall be deemed acceptable for all

2.14 Good Faith, Best Efforts and Due Diligence Merchant and Guarantors hereby affirm 4.11 Facsimile Acgeptance
SSS. nas ee

 

 

   

that it will conduct its business in Good Faith and will expend its Best Efforts fo maintain and purpo:
grow its business, to ensure that RCF oblains the Purchased Amount. Furthermore,
Merchant and Guarantors hereby agree, warrant and represent hereby that they will constantly
perform all appropriate Due Diligence and credit checks of all of the customers” finances,
cash flow, solvency, good faith, payment histories and business reputations (the “Due
Diligence Requirements”) as may suffice to ensure any and all products and/or services
provided, sold or delivered by Merchant to said customers wil} be paid for by customers in
full and on time, and will not result in the creation of an unpaid account. These Due
Diligence Requirements must be performed prior to any sales to any customer, and repeated
no less frequently than monthly for so long as any sums are due from those customers. Full
documentation of all of Merchant’s compliance with its Due Diligence Requirements must be
maintained in Merchant's files so long as RCF has not fully collected all sums due to it
This is nol a guaranty of payment by customers, but is a guaranty of full, adequate and good
faith Due Diligent investigation and credit check of customers before extending credil to them
and continuing no less frequently than monthly so long as sums are stil] due

If. EVENTS OF DEFAULT AND REMEDIES

3.1 Events of Default. The occurrence of any of the following events shall constitute an
“Event of Default” hereunder: (a) Merchant or Guarantor shall violate any term or covenant
in this Agreement, (b) Any representation or warranty by Merchant in this Agreement shall
prove to have been incorrect, false or misleading in any material respect when made; (c)
Merchant shall admit in writing its inability to pay its debts, or shall make a general
assignment for the benefit of creditors. or any proceeding shall be instituted by or against
Merchant secking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, or composition of i1 or its deb (d) the sending of notice of
termination by Merchant, (2) Merchant shall wansport, move, imterrupt, suspend, dissolve

Initials:

  

 

 

 

 

 

 
Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 4 of 8

RAM CAPITAL FUNDING LLC - SECURITY AGREEMENT AND GUARANTY

 

 

 

 

Merchant’s Legal Name: D/B/A:
Physical Address: City State Zip
Federal ID#

SECURITY AGREEMENT

Security Interest, | This Agreement will constitute a security agreement under the Uniform Commercial Code. Merchant grants to RCF a security interest in and lien
upon: (a) all accounts, chattel paper, documents, equipment, genera] intangibles, instruments, and inventory, as those terms are defined in Article 9 of the Uniform
Commercial Code (the “UCC”), now or hereafter owned or acquired by Merchant, (b) all proceeds, as that term is defined in Article 9 of the UCC (c) all funds at any time in
the Merchant’s Account, regardless of the source of such funds, (d) present and future Electronic Check Transactions, and (e) any amount which may be due to RCF under
this Agreement, including but not limited to all rights to receive any payments or credits under this Agreement (collectively, the “Secured Assets”), Merchant agrees to
provide other security to RCF upon request to secure Merchant’s obligations under this Agreement. Merchant agrees that, if at any time there are insufficient funds in
Merchant’s Account to cover RCF’s entitlements under this Agreement, RCF is granted a further security interest in all of Merchant’s assets of any kind whatsoever, and
such assets shall then become Secured Assets. These security interests and liens will secure all of RCF’s entitlements under this Agreement and any other agreements now
existing or later entered into between Merchant, RCF or an affiliate of RCF. RCF is authorized to file any and all notices or filings it deems necessary or appropriate to
enforce its entitlements hereunder.

This security interest may be exercised by RCF without notice or demand of any kind by making an immediate withdrawal or freezing the Secured Assets. Pursuant to
Article 9 of the Uniform Commercial Code, as amended from time to time, RCF has control over and may direct the disposition of the Secured Assets, without further
consent of Merchant. Merchant hereby represents and warrants that no other person or entity has a security interest in the Secured Assets. With respect to such security
interests and liens, RCF will have all rights afforded under the Uniform Commercial Code, any other applicable law and in equity. Merchant will obtain from RCF
written consent prior to granting a security interest of any kind in the Secured Assets to a third party. Merchant agrees that this is a contract of recoupment and RCF is not
required to file a motion for relief from a bankruptcy action automatic stay to realize on any of the Secured Assets. Nevertheless, Merchant agrees not to contest or object to
any motion for relief from the automatic stay filed by RCF. Merchant agrees to execute and deliver to RCF such instruments and documents RCF may reasonably
request to perfect and confirm the lien, security interest and right of setoff set forth in this Agreement. RCF is authorized to execute all such instruments and documents in
Merchant’s name.

Additional-Collateral. To secure Guarantor’s payment and performance obligations to RCF under the Guaranty, the Guarantor hereby grants RCF a security interest
in

(the
“Additional Collateral”). Guarantor understands that RCF will have a security interest in the aforesaid Additional Collateral upon execution of this Agreement,

Merchant and Guarantor each acknowledge and agree that any security interest granted to RCF under any other agreement between Merchant or Guarantor and RCF (the
“Cross-Collateral’’) will secure the obligations hereunder and under the Merchant Agreement.

Merchant and Guarantor each agrees to execute any documents or take any action in connection with this Agreement as RCF deems necessary to perfect or maintain
RCF’s first priority security interest in the Collateral and the Additional Collateral, including the execution of any account control agreements. Merchant and Guarantor
each hereby authorizes RCF to file any financing statements deemed necessary by RCF to perfect or maintain RCF’s security interest, which financing statement may
contain notification that Merchant and/or Guarantor have granted a negative pledge to RCF with respect to the Collateral, and the Additional Collateral, and that any
subsequent lienor may be tortuously interfering with RCF’s rights. Merchant and Guarantor shall be liable for, and RCF may charge and collect, all costs and expenses,
including but not limited to attorney’s fees, which may be incurred by RCF in protecting, preserving and enforcing RCF’s security interest and rights.

Negative Pledge. Merchant and Guarantor each agrees not to create, incur, assume, or permit to exist, directly or indirectly, any lien on or with respect to any of the
Collateral or the Additional Collateral, as applicable.

Consent to Enter Premises and Assign Lease. RCF shall have the right to cure Merchant’s default in the payment of rent on the following terms. In the event Merchant
is served with papers in an action against Merchant for nonpayment of rent or for summary eviction, RCF may execute its rights and remedies under the Assignment of
Lease. Merchant also agrees that RCF may enter into an agreement with Merchant's landlord giving RCF the right: (a) to enter Merchant’s premises and to take
possession of the fixtures and equipment therein for the purpose of protecting and preserving same, and/or (b) to assign Merchant’s lease to another qualified business
capable of operating a business comparable to Merchant’s at such premises.

Remedies. Upon any Event of Default, RCF may pursue any remedy available at law (including those available under the provisions of the UCC), or in equity to collect,
enforce, or satisfy any obligations then owing to RCF, whether by acceleration or otherwise.

GUARANTY

Personal Guaranty of Performance. The undersigned Guarantor(s) hereby guarantees to RCF, Merchant’s good faith, truthfulness and performance of all of the
representations, warranties, covenants made by Merchant in the Merchant Agreement in Sections thereof 2.3, 2.5, 2.6, 2.9, 2.10, 2.11, 2.12, 2.13 and 2.14, as each agreement
may be renewed, amended, extended or otherwise modified (the “Guaranteed Obligations”). Guarantor’s obligations are due at the time of any breach by Merchant of any
representation, warranty, or covenant made by Merchant in the Agreement.

Guarantor Waivers. In the event of a breach of the above, RCF may seek recovery from Guarantors for all of RCF’s losses and damages by enforcement of RCF’s
tights under this Agreement without first seeking to obtain payment from Merchant, any other guarantor, or any Collateral or Additional Collateral RCF may hold pursuant
to this Agreement or any other guaranty.

RCF does not have to notify Guarantor of any of the following events and Guarantor will not be released from its obligations under this Agreement if it is not notified of:
(i) Merchant’s failure to pay timely any amount owed under the Merchant Agreement; (ii) any adverse change in Merchant’s financial condition or business; (iii) any sale or
other disposition of any collateral securing the Guaranteed Obligations or any other guaranty of the Guaranteed Obligations: (iv) RCF’s acceptance of this Agreement: and
(v) any renewal, extension or other modification of the Merchant Agreement or Merchant’s other obligations to RCF. In addition, RCF may take any of the following
actions without releasing Guarantor from any of its obligations under this Agreement: (i) renew, extend or otherwise modify the Merchant Agreement or Merchant’s other
obligations to RCF, (ii) release Merchant from its obligations to RCF; (iii) sell, release, impair, waive or otherwise fail to realize upon any collateral securing the
Guaranteed Obligations or any other guaranty of the Guaranteed Obligations; and (iv) foreclose on any collateral securing the Guaranteed Obligations or any other guaranty
of the Guaranteed Obligations in a manner that impairs or precludes the right of Guarantor to obtain reimbursement for payment under this Agreement. Until the Merchant
Amount plus any accrued but unpaid interest and Merchant’s other obligations to RCF under the Merchant Agreement and this Agreement are paid in full, Guarantor shall
not seek reimbursement from Merchant or any other guarantor for any amounts paid by it under this Agreement. Guarantor permanently waives and shall not seek to
exercise any of the following rights that it may have against Merchant, any other guarantor, or any collateral provided by Merchant or any other guarantor, for any amounts
paid by it, or acts performed by it, under this Agreement: (i) subrogation; (ii) reimbursement; (iii) performance; (iv) indemnification; or (v) contribution. In the event that
Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 5 of 8

RCF must return any amount paid by Merchant or any other guarantor of the Guaranteed Obligations because that person has become subject to a proceeding under the

United States Bankruptcy Code or any similar law, Guarantor’s obligations under this Agreement shall include that amount.

Guarantor Acknowledgement. Guarantor acknowledges that: (i) He/She understands the seriousness of the provisions of this Agreement; (ii) He/She has had a full
opportunity to consult with counsel of his/her choice, and (iii) He/She has consulted with counsel of its choice or has decided not to avail himself/herself of that opportunity.

Joint and Several Liability. The obligations hereunder of the persons or entities constituting Guarantor under this Agreement are joint and several.

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT AGREEMENT”, INCLUDING THE “TERMS AND
CONDITIONS”, ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY. CAPITALIZED
TERMS NOT DEFINED IN THIS SECURITY AGREEMENT AND GUARANTY, SHALL HAVE THE MEANING SET FORTH IN THE MERCHANT AGREEMENT,

INCLUDING THE TERMS AND CONDITIONS.

Sign Here

 

 

 

 

 

 

 

Sign Here

 

 

 

 

 

Sign Here

 

 

MERCHANT #1
By Na

(Print Name and Title) (Signature)
SS# Drivers License Number
MERCHANT #2
By.

(Print Name and Title)
SS#, (Signature)

Drivers License Number

OWNER/GUARANTOR #1

(Print Name) (Signature)
SS# Drivers License Number
OWNER/GUARANTOR #2

(Print Name) (Signature)
SS# Drivers License Number

 

Sign Here

 

Tio

 

To the extent set forth herein, each of the parties is obligated upon his, her or its execution of the Agreement to all terms of the Agreement, including the Additional Terms set forth
below. Each of above-signed Merchant and Owner(s) represent that he or she is authorized to sign this Agreement for Merchant, legally binding said Merchant to repay this
obligation and that the information provided herein and in all of RCF documents, forms and recorded interviews is true, accurate and complete in all respects. If any such
information is false or misleading, Merchant shall be deemed in material breach of all agreements between Merchant and RCF, and RCF shall be entitled to all remedies available
under law, equity and/or this Agreement. RCF may produce a monthly statement reflecting the delivery of the Specified Percentage of Receivables from Merchant via Processor
and/or Operator to RCF. An investigative or consumer report may be made in connection with the Agreement. Merchant and each of the above-signed Owners authorizes RCF,

its agents and representatives and any credit reporting agency engaged by RCF, to (i) investigate any references given or any other statements or data obtained from or about
Merchant or any of its Owners for the purpose of this Agreement, and (ii) pull credit report at any time now or for so long as Merchant and/or Owners(s) continue to have any
obligation owed to RCF as a consequence of this Agreement or for RCF’s ability to determine Merchant's eligibility to enter into any future agreement with Company.

ANY MISREPRESENTATION MADE BY MERCHANT OR OWNER IN CONNECTION WITH THIS AGREEMENT MAY CONSTITUTE A SEPARATE CAUSE OF
ACTION FOR FRAUD, INTENTIONAL MISREPRESENTATION AND/OR UNJUST ENRICHMENT IN WHICH EVENT PCRY WILL BE ENTITLED TO THE
RECOVERY OF NOT ONLY ITS LOSSES BUT ALSO PUNITIVE DAMAGES AND ALL OF ITS COSTS AND EXPENSES AND ITS REASONABLE LEGAL FEES.

Ram Capital Funding, LLC [PO Box 749 | New York [NY 10038
Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 6 of 8

AUTHORIZATION AGREEMENT FOR DIRECT DEPOSIT (ACH
CREDIT) AND DIRECT PAYMENTS (ACH DEBITS)

This Authorization Agreement for Direct Deposit (ACH Credit) and Direct Payments (ACH Debits) is part of (and
incorporated by reference into) the Merchant Agreement. Seller should keep this important legal document for
Seller’s records.

DISBURSMENT OF ADVANCE PROCEEDS. By signing below, Seller authorizes Buyer to disburse the Advance
proceeds less the amount of any applicable fees upon Advance approval by initiating an ACH credit to the checking
account indicated below (or a substitute checking account Seller later identifies and is acceptable to Buyer)
(hereinafter referred to as the “Designated Checking Account”) This authorization is to remain in full force and
effect until Buyer has received written notification from Seller of its termination in such time and in such manner
as to afford Buyer and Seller’s depository bank a reasonable opportunity to act on it.

BUSINESS PURPOSE ACCOUNT. By signing below, Seller attests that the Designated Checking Account was
established for business purposes and not primarily for personal, family or household purposes.

MISCELLANEOUS. Buyer is not responsible for any fees charged by Seller’s bank as the result of credits or debits
initiated under this agreement. The origination of ACH transactions to Seller’s account must comply with the
provisions of U.S. law.

|, (We) Hereby Authorize, Ram Capital Funding, LLC

(Hereinafter known as “RCF”) to Electronically (ACH) debit the Bank Account Below, of which | am a
signer:

Bank Name: aranteh

ABA: Routing: DDA: Account: For the

 

amount of: $ (Or) Percentage of each Banking Deposit: %N/A

On the Following Days: MONDAY - FRIDAY

 

This authorization is to remain in full force and effect until COMPANY has received written notification
from me at least 5 banking days prior of its termination to afford COMPANY a reasonable opportunity to
act on it.

Signer :(Print Name /Title) Date: __ August. 10, 2020

as
“a

Ram Capital Funding, LLC [PO Box 749 | New York [NY 10038
Case 1:20-cv-04432-LAK Document 28-1 Filed 08/10/20 Page 7 of 8

Appendix: The Fee Structure:

. Origination Fee-$ sto cover Underwriting and related expenses.

. ACH Program Fee- $ (or 12% of the funded amount, depending on size of advance) ACH’s are labor
intensive and are not an automated process, requiring us to charge this fee to cover costs.

. NSF Fee Standard- $50.00 (each) up to THREE TIMES ONLY before a default is declared.

. Rejected ACH- $100.00 — When Merchant directs bank to reject our ACH Debit.

- Bank Change Fee- $500.00- When Merchant requires a change of Bank Account to be debited, requiring us to adjust
our system.

. Blocked ACH Payment- $5,000.00—This fee is applied when Merchant directs the bank to BLOCK our ACH Debits.
Blocking ACH Debits will piace Merchant’s account in default.

. Default Fee- a Default Fee of $2500.00 shall be applied to Merchant’s account in the event that Merchant defaults under
the terms of the Merchant Agreement. See Merchant Agreement at p.2, 93.1.

- Working Capital Funding- A fee of $5,000.00 shall be applied every time Merchant enters into any arrangement,
agreement, or commitment that relates to or involves the Receipts, whether in the form of a purchase of, a loan against,
collateral against or the sale or purchase of credits against, Receipts or future check sales with any party other than
RAM. See Merchant Agreement at p.2, 92.10.

Account Management Fee- At the end of each month, Merchant will pay to RAM an Account Management Fee. This
fee will not be applied towards the reduction of the Purchased Amount. This monthly fee will equal the average of all
the payments received as a “Specified Percentage” of the Merchants settlement amount for that Month.

Miscellaneous Service Fee- Merchant shall pay certain fees for services related to the origination and maintenance of
Accounts. Each Merchant shall receive their funding electronically to their designated bank account and will be charged
$30.00 for a Fed Wire or 0.00 for a bank ACH. The current charge for the underwriting and origination of each
Merchant Agreement is $ paid from the funded amount. Merchant will be charged $25.00 for every
additional change of their operating bank account once they are active with RAM. Additional copies of prior monthly

statements will incur a fee of $10.00.

Merchant 1 (sign) Print:

Merchant 2 (sign) Print:

Ram Capital Funding, LLC
Case 1:20-cv-04432-LAK Document 28-1. Filed 08/10/20 Page 8 of 8

Dear Merchant,

Thank you for accepting an offer from Ram Capital Funding LLC. (“RCF”) We look
forward to being your funding partner for as long as you need.

Please note that the way your advance is set up RCF needs viewing access to your bank
account each business day in order to calculate the amount of your daily payment. Please be
assured that we will carefully safeguard your confidential information and only essential

personnel will have access to it.

Please fill out the form below with the access information for your account.

Bank portal website:

 

Username:

 

Password:

 

 

Security Question/Answer I:

Security Question/Answer 2:

 

Security Question/Answer 3:

 

Any other information necessary to access your account:

 

 

Please note in the event we can not access your account we will take an estimated payment
plus a $39 fee for each day we don’t have access. If you have any questions please feel free
to contact our cash management department directly at (646) 762-1847

Ram Capital Funding, LLC |PO Box 749 | New York [NY 10038
